Citation Nr: 0419579	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from April 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in San 
Juan, Puerto Rico.

The case has been before the Board on two previous occasions.  
When the case first came before the Board in November 2002, 
it was determined that further development was required.  The 
Board undertook additional development with regard to this 
issue pursuant to 38 C.F.R. § 19.9(a)(2).  Since the time the 
Board undertook this development, however, the United States 
Court of Appeals for the Federal Circuit invalidated 
provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, when the case came before the Board again in 
September 2003, the case was remanded to the RO for review of 
the new evidence associated with the claims file, and for 
adjudication of the claim considering that evidence, as well 
as evidence previously of record.  The requested action 
having been taken, the case is now before the Board for 
appellate adjudication.


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in February 2001, the rating decisions of March 2000 
and September 2001, the statement of the case dated in 
February 2001, and the supplemental statements of the case 
dated in September 2001 and December 2003.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently revisited the notice requirements 
imposed upon VA by the VCAA.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  
The Court addressed both the timing and content of these 
notice requirements.  Id. at *17-23.  The Court held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  Id. at *21.  This was 
clearly not done in this case.  While the Court did not 
address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, after the VCAA notice 
was given to the appellant the issue on appeal was re-
adjudicated and a supplemental statement of the case was 
issued in December 2003.  The notice was provided by the AOJ 
and the case was re-adjudicated prior to the transfer and 
certification of the appellant's case to the Board, and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant was provided an 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
*22.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  

Here, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded two VA medical 
examinations pertinent to his service connection claim, and 
that the available medical evidence is sufficient for an 
adequate determination.  Further, the RO has obtained all 
private and VA medical records identified by the veteran.  
Two VA opinions have been obtained.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA as to the issues addressed in this decision have been 
fulfilled.  

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 C.F.R. § 3.159(a).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Of particular significance in this case is the need to 
establish that the veteran currently has the claimed 
disability.  Evidence for and against a current disability 
must come from medical professionals who have the training 
and experience to diagnosis a medical condition.  A lay 
witness does not have the expertise required to diagnosis a 
current psychiatric disability.  See 38 C.F.R. § 
3.159(a)(1),(2); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  See 
Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).  

Factual Background.  The veteran's service medical records 
are negative for any complaints of, or treatment for, any 
psychiatric disorder or symptoms.  As noted above, the 
veteran was released from military service in June 1953.

VA outpatient treatment records, dated in 1976 and 1977, show 
treatment for symptoms of anxiety neurosis, manifested by 
mild nervousness and sleeplessness.

A February 1999 VA treatment record reflects that the veteran 
was taking anti-depressants.  Clinical diagnosis was of 
depression, not otherwise specified.  In November 1999, the 
veteran complained of a depressed mood, to include negative 
thoughts, insomnia and irritability.  Clinical diagnosis at 
that time was of dysthymic disorder.  In January 2000, the 
veteran's depressed mood was noted again.  The attending 
physician diagnosed him with stable depressive disorder and 
persistent insomnia.  

The veteran was afforded a VA PTSD examination in July 2001, 
at which time he reported that he served on active duty in 
Korea in an infantry company, cavalry regiment.  He reported 
suffering fragmentation wounds to the left hand and chest in 
November 1951 during a mortar attack.  It was noted that the 
veteran was taking 30 mg. of Restoril and 50 mg. of 
Sertraline daily for dysthymia.  On examination, the veteran 
appeared clean, and was adequately dressed and groomed.  His 
affect was constricted, but his attention, concentration and 
memory were good.  The veteran was not hallucinating, nor was 
he suicidal or homicidal.  His insight and judgment were 
described as "fair," and he exhibited good impulse control.

Following examination, the VA physician diagnosed the veteran 
with dysthymia.  He concluded that the veteran's psychosocial 
stressors included economic and medical problems.  In 
summary, the examiner opined:

Despite the veteran's documented 
wounds during active war activities 
in Korea, the described emotional 
complaints and conditions are 
diagnosed as a separate entity, 
[and are not] related nor due to 
the described war stressors, 
therefore not fulfilling the 
diagnostic criteria for PTSD.

VA outpatient treatment records dated in 2002 and 2003 
reflect a diagnosis of depressive disorder, not otherwise 
specified.

The veteran was afforded another VA PTSD examination in June 
2003.  At that time, the veteran reported that, within the 
past year, he had felt sad, depressed, with a loss of energy 
and interest in daily activities.  The veteran also reported 
insomnia, an inability to concentrate, as well as anxiety and 
tension.  The veteran did not, however, report nightmares 
about his traumatic combat experiences in Korea.  He likewise 
did not report avoidant behavior related to traumatic in-
service experiences.  The examiner concluded the following:

After reviewing the veteran's 
claims folder and performing a 
clinical history and mental status 
examination, it is my conclusion 
that the patient's mental disorder 
does not meet the DSM-IV criteria 
to establish a diagnosis of PTSD.  
The [veteran] was not able to 
specify and describe in detail a 
severe and horribly traumatic event 
experienced in combat.  He was not 
observed to become anxious, 
distressed or depressed when he was 
expressing his experiences in 
Korea.  He does not report feelings 
of intense fear, helplessness or 
horror at the time when he was 
experiencing the events in Korea.  
There is no evidence in the 
[veteran's] clinical picture of 
avoidance of stimuli associated 
with the trauma and numbing of 
general responsiveness which is 
criterion C to establish a 
diagnosis of PTSD.  His memories 
about Korea are not intrusive, 
persistent and distressing thoughts 
interfering with daily function.  
Since we could not identify signs 
and symptoms of PTSD and a definite 
extreme traumatic stressor, we 
cannot establish a link between the 
stressor and the signs and symptoms 
of the [veteran's] mental disorder. 

The VA examiner diagnosed the veteran with depressive 
disorder, not otherwise specified.

Analysis.  In this case, there is no medical evidence that 
the veteran currently has PTSD.  On the contrary, the two VA 
examiners who examined the veteran for the specific purpose 
of determining whether the veteran suffered from PTSD clearly 
indicated that the veteran did not meet the DSM-IV criteria 
for PTSD.  

Further, the medical evidence of record does not establish 
that the veteran is currently being treated for PTSD, and 
there is no indication that the veteran attends any type of 
PTSD clinic.  Rather, he has been consistently diagnosed with 
a depressive disorder, diagnosed many years after service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that it must be denied.  
See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



